Title: From Thomas Jefferson to Nathaniel Barrett, 21 February 1792
From: Jefferson, Thomas
To: Barrett, Nathaniel


          
            Sir
            Philadelphia Feb. 21. 1792.
          
          I am much obliged by your kind offer of taking care of dispatches for France, the benefit of which I will reserve for some other occasion, as there is a vessel going out of this port for Havre the moment the river opens, which will certainly take place in a few days. I am with great esteem Dear Sir Your most obedt. humble servt,
          
            Th: Jefferson
          
        